Citation Nr: 0928296	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus; 
and if so, whether the claim may be granted.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for a kidney 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
February 1974 and from December 1990 to June 1991. The 
Veteran also had Air National Guard (ANG) service from 
December 1981 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2007.  This matter was 
originally on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing is of record.

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for three years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

The Veteran served on active duty from February 1970 to 
February 1974.  The Veteran also had ANG service from 
December 1981 to June 1997 which includes six months of 
verified active duty from December 25, 1990 to June 30, 1991.  

The ANG records demonstrated that waivers were granted for 
continued reserve duty in 1987, 1989, 1991, 1992, 1995, and 
1996.  However, a January 1997 medical record indicates that 
a blood sugar check was not good and the Veteran's blood 
pressure was greater than 150/100.  The commander of the 
medical squadron stated that he did not feel comfortable 
resubmitting a waiver request at that time as it would very 
likely be turned down.  He also noted that a waiver was due 
to expire in February 1997, and that the Veteran was 
scheduled to deploy for 45 days in mid-February 1997.  The 
commander noted that the Veteran needed a letter as soon as 
possible from his civilian physician and evidence of better 
blood pressure control or he would not approve 45 days 
overseas TDY medically. 

In January 1997, the Veteran's treating physician noted that 
the Veteran had diagnoses of diabetes mellitus, type II and 
hypertension, that Glucotrol and Accupril were prescribed, 
that prognosis was good, and that there were no restrictions 
noted except for operating machinery with possible low blood 
sugar.

An April 1997 medical record regarding waiver renewal, 
authored by the deputy state air surgeon, noted the treating 
physician's comments and the prescriptions taken for 
hypertension and diabetes control, that a physical 
examination dated in December 1996 reflected no significant 
abnormalities except that glycated hemoglobin was 11.5 
percent and blood pressure was 150/98, and that the Veteran 
was active physically without restrictions.  The record also 
stated, "We do not currently recommend waiver renewal."  A 
May 1997 memorandum indicates that the attached report of 
medical examination was returned certified Medically 
Disqualified for Continued ANG Service.  The memorandum noted 
that members of the ANG must be world-wide deployable, that 
members are medically disqualified if deployment to an 
austere environment would place them in a life threatening 
situation during a flare-up, an acute phase of their medical 
condition or temporary non-availability of required 
medication.  The memorandum also noted that it also means 
conditions which are not compatible with sustained military 
duty in an austere environment or which requires exotic 
tests, invasive procedures, or frequent absences.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2007).  Active duty for training, inter alia, means full- 
time duty in the Armed Forces performed by Reserves for 
training purposes or, in the case of members of the Army or 
Air National Guard of any state, full-time duty under section 
316, 502, 504, or 505 of Title 32. 38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2007).

At the May 2007 BVA hearing, the Veteran testified that he 
developed diabetes when he was on full-time reserve duty in 
1985 when he was with the 169th .  The Board notes that the 
private medical records and the ANG medical records do not 
show a diagnosis of diabetes prior to 1986.  In fact, the 
June 1987 Medical Board Report notes the approximately date 
of origin for diabetes mellitus is November 1986.  In 
addition, the narrative summary noted that Dr. E.M.D. 
admitted the Veteran for four days and subsequently 
controlled the diabetes with Glucotrol.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).   The Veteran's NGB Form 22 indicates that the 
Veteran was stationed at the 169th AGS, McEntire ANG Station.

In December 2007, the Board remanded the case for additional 
development.  Specifically, the Board requested that the AMC 
contact the National Personnel Records Center and any other 
appropriate government records depository, and obtain the 
appellant's military personnel file.  

Although the AMC made inquiries of the National Personnel 
Records Center, it does not appear that the AMC contacted the 
South Carolina Military Department, Office of the Adjunct 
General.  Thus, the Board finds that this agency should be 
asked to provide any and all personnel records related to the 
Veteran that it may have, so that the Veteran's periods of 
ACDUTRA can be correlated with the documented diabetes 
mellitus symptoms in the NG medical records.

With respect to the issues of entitlement to service 
connection for hypertension and a kidney disability, as noted 
in the December 2007 Remand, the Board finds that these 
claims are intertwined with the issue being remanded.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The South Carolina Military 
Department's Office of the Adjunct 
General should be contacted and requested 
to provide any and all of the Veteran's 
personnel records as well as any 
documentation which sets forth the exact 
dates of the appellant's National Guard 
service, including all periods of active 
duty and ACDUTRA, and INACDUTRA.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




